NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUN 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEREK CLAUDE WATKINS,                           No.    19-15721

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02779-JJT

 v.
                                                MEMORANDUM*
GOGOIU, Mesa P.D. Officer #16912; et al.,

                Defendants-Appellees

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Derek Claude Watkins appeals pro se from the district court’s judgment in

his 42 U.S.C. § 1983 action alleging illegal search and seizure. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      We lack jurisdiction to consider Watkins’s challenge to the underlying



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment because Watkins failed to file a timely notice of appeal as to the

underlying judgment, and Watkins’s postjudgment motion did not toll the time to

appeal from the judgment. See Fed. R. App. P. 4(a)(1)(A); 4(a)(4)(A) (listing

tolling motions); United States ex rel. Hoggett v. Univ. of Phoenix, 863 F.3d 1105,

1107, 1109 (9th Cir. 2017) (a timely notice of appeal is mandatory and

jurisdictional; this court will “not strain to characterize artificially a motion as

something it is not, simply to keep an appeal alive” (citations and internal

quotation marks omitted)).

      The district court did not abuse its discretion in denying Watkins’s

postjudgment discovery motion or in striking Watkins’s proposed amended

complaint, which was filed without seeking leave and after the entry of judgment.

See Hines v. Youseff, 914 F.3d 1218, 1227 (9th Cir. 2019) (standard of review for

leave to amend); Quinn v. Anvil Corp., 620 F.3d 1005, 1015 (9th Cir. 2010)

(standard of review for discovery ruling).

      All pending motions are denied.

      AFFIRMED.




                                            2                                     19-15721